Title: From George Washington to Thomas Jefferson, 24 February 1793
From: Washington, George
To: Jefferson, Thomas



[Philadelphia] Sunday 24th Feb. 1793.

Enclosed is a letter from poor Madam La Fayette! How desirable it would be, if something could be done to relieve that family from their present unhappy Situation.
Colo. Smith, yesterday, gave me the enclosed extract of a Letter from the House of Warder & Co. to one of the Partners in this City. Whether it is founded in fact, or with design to affect the prices of provision in this Count[r]y—I know not. Nor whether it was a Comm[unicatio]n for public or private information to myself, I am equally uncertai⟨n⟩.
